                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SYED ABU TAHIR,
                                   7                                                         Case No. 18-cv-03675-HSG
                                                        Plaintiff,
                                   8
                                                  v.                                         ORDER DECLINING TO ADOPT
                                   9                                                         MAGISTRATE JUDGE’S REPORT
                                         NANCY A. BERRYHILL,                                 AND RECOMMENDATION
                                  10                                                         REGARDING DISMISSAL
                                                        Defendant.
                                  11                                                         Re: Dkt. No. 7

                                  12          The Court has reviewed the Report and Recommendation Re Dismissal, Dkt. No. 7, as
Northern District of California
 United States District Court




                                  13   well as Plaintiff’s objection to the report, Dkt. No. 9. The Court finds that Plaintiff has met the

                                  14   pleading requirements and that the complaint should be served on the Defendant.

                                  15          The Court must screen every civil action brought in forma pauperis under 28 U.S.C.

                                  16   1915(a), and dismiss any case that is “frivolous or malicious,” “fails to state a claim on which

                                  17   relief may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”

                                  18   28 U.S.C. § 1915(e)(2)(B); see Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v.

                                  19   Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not

                                  20   only permits but requires a district court to dismiss an in forma pauperis complaint that fails to

                                  21   state a claim”). To state a claim on which relief may be granted, a plaintiff must plead “enough

                                  22   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                  23   544, 570 (2007). A claim is facially plausible when a plaintiff pleads “factual content that allows

                                  24   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  25   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  26          The Magistrate Judge found that Plaintiff’s initial complaint failed to state a claim upon

                                  27   which relief can be granted. See Dkt. No. 5 at 3. But Plaintiff fully completed the form for

                                  28   judicial review of decisions of the Commissioner of Social Security provided on the Court’s
                                   1   website. See Complaint, Dkt. No. 1. The Court finds that Plaintiff’s initial complaint established

                                   2   a facially plausible claim and was sufficient to meet the screening requirement.

                                   3          The Court advises Mr. Tahir that the Legal Help Center at both the San Francisco and

                                   4   Oakland Federal Courthouses provides free information and limited-scope legal advice to pro se

                                   5   litigants in civil cases. Services are provided by appointment only. An appointment may be

                                   6   scheduled by either: (1) signing up in the appointment book located outside the door of the Legal

                                   7   Help Center in San Francisco or Oakland, or (2) calling (415) 782-8982. The Court strongly

                                   8   encourages Plaintiff to take advantage of this resource.

                                   9          The complaint having been found sufficient under 28 U.S.C. § 1915, it is ORDERED that

                                  10   the Clerk issue summons, and it is further ORDERED that the U.S. Marshal for the Northern

                                  11   District of California serve, without prepayment of fees, a copy of the complaint, any

                                  12   amendments, attachments, scheduling orders and other documents specified by the Clerk, and this
Northern District of California
 United States District Court




                                  13   order upon the defendant.

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: 10/29/2018

                                  17

                                  18                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  19                                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
